DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or make obvious a method of assessing the quality of a tip of a scanning probe microscope, comprising recording an SPM Image, extracting a plurality of images of dangling bonds from the SPM image, analyzing the images of dangling bonds using a convolution neural network, assigning each of the plurality of images of dangling bonds one of a sharp tip status or a double tip status, and determining whether the number of the plurality of images of dangling bonds assigned the double tip status exceeds a predetermined threshold.
In the prior art, Straton (Straton et al, “Removal of Multiple-tip Artifacts from Scanning Tunneling Microscope Images by Crystallographic Averaging”, Advances Structural and Chemical Imaging, 2015, 1:14) teaches removing multiple-tip artifacts from images but does not teach analyzing dangling bond images to assess the quality of an SPM tip.  Kornilov (US 20200141972 A1) teaches measuring the sharpness of an AFM tip using a test structure rather than analyzing images of dangling bonds.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096. The examiner can normally be reached M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID E SMITH/Examiner, Art Unit 2881